MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Oct 16 2020, 8:22 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Antonio G. Sisson                                         Curtis T. Hill, Jr.
Muncie, Indiana                                           Attorney General of Indiana
                                                          David E. Corey
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                         October 16, 2020
Child Relationship of:                                    Court of Appeals Case No.
                                                          20A-JT-1041
C.S. & K.S. (Minor Children),
                                                          Appeal from the Delaware Circuit
and                                                       Court
K.W.S. (Mother),                                          The Honorable Kimberly S.
Appellant-Respondent,                                     Dowling, Judge
                                                          The Honorable Amanda Yonally,
        v.                                                Magistrate
                                                          Trial Court Cause Nos.
Indiana Department of                                     18C02-1909-JT-204
                                                          18C02-1909-JT-205
Child Services,
Appellee-Petitioner



Weissmann, Judge.

Court of Appeals of Indiana | Memorandum Decision 20A-JT-1041 | October 16, 2020        Page 1 of 10
[1]   K.W.S. (Mother) appeals the trial court’s order terminating the parent-child

      relationship between Mother and her two children, C.S. and K.S. (the

      Children). Mother argues that the evidence is insufficient to support the

      termination. Finding the evidence sufficient, we affirm.


                                                       Facts
[2]   Mother has two children—C.S., born in August 2014, and K.S., born in

      September 2017.1 After K.S.’s birth in September 2017, the Department of

      Child Services (DCS) received a report alleging that Mother had used illegal

      substances while pregnant. Mother tested positive for methamphetamine and

      buprenorphine (commonly known as Suboxone) on the day of K.S.’s birth. On

      September 27, 2017, DCS removed the Children from Mother’s care and

      custody, and they have never been returned.


[3]   On October 2, 2017, DCS filed a petition alleging that the Children were

      children in need of services (CHINS). At the initial hearing the next day,

      Mother admitted that the Children were CHINS and the trial court entered a

      CHINS adjudication. Mother specifically admitted that she had used

      buprenorphine, THC, and methamphetamine throughout her pregnancy; that

      she had used illicit substances while serving as the Children’s primary caregiver;

      and that she believed she could benefit from substance abuse services. On




      1
       The parent-child relationship between the children and their father was also terminated, but he did not
      appeal that order.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1041 | October 16, 2020                 Page 2 of 10
      January 22, 2018, the trial court entered a dispositional decree ordering Mother

      to, among other things, refrain from drug use and participate with random drug

      screens, complete a substance abuse assessment and comply with any

      recommendations, and obey the law.


[4]   Initially, Mother engaged with services and refrained from drug use. But in the

      summer of 2018, Mother stopped communicating with DCS and stopped

      providing drug screens. On September 14, 2018, Mother tested positive for

      methamphetamine. On October 3, 2018, Mother was arrested for possession of

      methamphetamine and neglect of a dependent2 after the Children were found in

      a car with the parents, who did not have unsupervised parenting time. 3 The

      Children were not buckled into car seats and there was methamphetamine and

      a syringe in the car. Mother’s October 4, 2018, drug screen was positive for

      methamphetamine. After she was released, Mother continued to visit

      consistently with the Children but did not participate consistently with other

      services. On April 8 and 18, 2019, Mother tested positive for

      methamphetamine.


[5]   Mother was arrested in May 2019 and again tested positive for

      methamphetamine. She was later charged with attempted robbery and battery




      2
       The State later added charges of possession of methamphetamine, unlawful possession of a syringe, and
      two additional counts of neglect of a dependent.
      3
        Although the record does not contain a full recounting of this incident, the Family Case Manager explained
      that the Children were with the parents without supervision because “they were allowed by the family
      members who were to be supervising.” Tr. Vol. II p. 105.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1041 | October 16, 2020                Page 3 of 10
      resulting in bodily injury. In November 2019, Mother pleaded guilty and

      received a four-year sentence, with two years suspended, meaning that her

      earliest possible release date is November 2020.4 She has been incarcerated

      since May 2019.


[6]   Mother has never participated with the recommended intensive outpatient

      treatment. She also was unable to secure stable housing and employment

      during the CHINS proceedings.


[7]   On September 10, 2019, DCS filed petitions seeking to terminate the parent-

      child relationship between Mother and the Children. A factfinding hearing

      occurred on February 27, 2020, at which both the Family Case Manager (FCM)

      and Court Appointed Special Advocate (CASA) testified that the Children were

      thriving in their preadoptive foster home and bonded to their foster parents.

      The FCM and CASA both recommended that the parent-child relationship be

      terminated. On May 4, 2020, the trial court entered an order terminating the

      parent-child relationship. In pertinent part, it found as follows:


              55.      The child[ren] need[] a safe, stable, secure and permanent
                       environment in order to thrive. Mother has not shown the
                       inclination or ability to provide the child[ren] with such an
                       environment.




      4
        As part of Mother’s plea agreement, the State dismissed the criminal charges from the October 2018
      incident.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1041 | October 16, 2020                Page 4 of 10
        56.      Despite the intervention of [DCS] and the Court, Mother
                 has demonstrated an inability or unwillingness to remain
                 sober and to obtain and maintain safe and appropriate
                 housing for the child[ren]. Mother has failed to benefit
                 from the services provided in order to alleviate the
                 conditions that resulted in the child[ren]’s removal from
                 the home and continued placement outside of the home.


        57.      Mother is currently incarcerated and unable to provide for
                 the child[ren] due to her incarceration. Prior to her
                 incarceration, Mother demonstrated a pattern of habitual
                 substance abuse and was unable to maintain stable
                 housing.


        58.      Mother has proven herself unwilling or unable to meet her
                 parental responsibilities.


                                                 ***


        60.      . . . [T]here is a reasonable probability that the conditions
                 that resulted in the child[ren]’s removal and/or continued
                 placement outside the home will not be remedied. Mother
                 has not provided the child[ren] with safe and stable
                 housing, and she is not in a position to do so at this time.
                 Mother has not remedied her substance abuse
                 problems. . . .


        61.      Mother is not in a position to provide care for the
                 child[ren]. It is unreasonable to require the child[ren] to
                 wait for Mother to demonstrate an ability to meet [their]
                 needs upon her release from incarceration.


        62.      There is a reasonable probability that the continuation of
                 the parent/child relationship herein poses a threat to the

Court of Appeals of Indiana | Memorandum Decision 20A-JT-1041 | October 16, 2020   Page 5 of 10
                       well-being of the child[ren]. Although Mother is currently
                       incarcerated, she had not benefitted from services to
                       address her substance abuse or lack of housing prior to her
                       incarceration. Based on Mother’s habitual pattern of
                       conduct, there is a substantial probability of future neglect
                       if the petition for termination of parental rights is not
                       granted.


      Appealed Order p. 5. Mother now appeals.


                                   Discussion and Decision
[8]   Our standard of review with respect to termination of parental rights

      proceedings is well established. In considering whether termination was

      appropriate, we neither reweigh the evidence nor assess witness credibility.

      K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind. 2013). We will

      consider only the evidence and reasonable inferences that may be drawn

      therefrom in support of the judgment, giving due regard to the trial court’s

      opportunity to judge witness credibility firsthand. Id. Where, as here, the trial

      court entered findings of fact and conclusions of law, we will not set aside the

      findings or judgment unless clearly erroneous. Id. In making that

      determination, we must consider whether the evidence clearly and convincingly

      supports the findings, and the findings clearly and convincingly support the

      judgment. Id. at 1229-30. It is “sufficient to show by clear and convincing

      evidence that the child’s emotional and physical development are threatened by

      the respondent parent’s custody.” Bester v. Lake Cty. Office of Family & Children,

      839 N.E.2d 143, 148 (Ind. 2005) (internal quotations omitted).


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1041 | October 16, 2020   Page 6 of 10
[9]   Indiana Code section 31-35-2-4(b)(2) requires that a petition to terminate

      parental rights for a CHINS must make the following allegations:


              (A)      that one (1) of the following is true:


                       (i)     The child has been removed from the parent for at
                               least six (6) months under a dispositional decree.


                       (ii)    A court has entered a finding under IC 31-34-21-5.6
                               that reasonable efforts for family preservation or
                               reunification are not required, including a
                               description of the court’s finding, the date of the
                               finding, and the manner in which the finding was
                               made.


                       (iii)   The child has been removed from the parent and
                               has been under the supervision of a local office or
                               probation department for at least fifteen (15) months
                               of the most recent twenty-two (22) months,
                               beginning with the date the child is removed from
                               the home as a result of the child being alleged to be
                               a child in need of services or a delinquent child;


              (B)      that one (1) of the following is true:


                       (i)     There is a reasonable probability that the conditions
                               that resulted in the child’s removal or the reasons
                               for placement outside the home of the parents will
                               not be remedied.


                       (ii)    There is a reasonable probability that the
                               continuation of the parent-child relationship poses a
                               threat to the well-being of the child.


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1041 | October 16, 2020   Page 7 of 10
                        (iii)   The child has, on two (2) separate occasions, been
                                adjudicated a child in need of services;


               (C)      that termination is in the best interests of the child; and


               (D)      that there is a satisfactory plan for the care and treatment
                        of the child.


       DCS must prove the alleged circumstances by clear and convincing evidence.

       K.T.K., 989 N.E.2d at 1231.


[10]   Mother primarily argues that the evidence does not support the trial court’s

       conclusion that there is a reasonable probability that the conditions resulting in

       the Children’s removal and continued placement outside of her care and

       custody will not be remedied. The reason for the Children’s initial removal

       from Mother’s care and custody was Mother’s ongoing substance abuse; the

       reasons for their continued removal from Mother were Mother’s substance

       abuse, instability, incarceration, and lack of participation with court-ordered

       services.


[11]   The record reveals that Mother had periods of compliance, especially early in

       the CHINS case. But those periods of compliance were interspersed with, and

       eventually overtaken by, drug use, criminal behavior, and, ultimately,

       incarceration. See K.T.K., 989 N.E.2d at 1234 (focusing on mother’s “habitual

       pattern of substance abuse and criminal conduct”). She repeatedly tested

       positive for methamphetamine and never participated in substance abuse

       treatment. During the CHINS case, Mother was arrested on two occasions for

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1041 | October 16, 2020   Page 8 of 10
       serious felony charges (one of those occasions included felony neglect of a

       dependent charges) and is currently serving a four-year sentence.


[12]   Mother notes that she has been sober recently—because she has been

       incarcerated. The trial court was not required to credit Mother for any sobriety

       during her incarceration. See id. (holding that trial court “was within its

       discretion to consider that the first eleven months of [mother’s] sobriety were

       spent in prison where she would have not had access to any illegal substances,

       nor be subjected to the type of stressors . . . that would normally trigger a desire

       to pursue an escape from the pressures of everyday life that drugs often

       provide”). Moreover, while it is true that Mother will receive substance abuse

       treatment services once she is on probation, those services were available to her

       through the CHINS case before her incarceration and she failed to participate.


[13]   Mother’s substance abuse, criminal activity, and instability were a problem

       throughout the years-long CHINS case, and after her initial period of

       compliance, Mother showed no genuine indication that she wanted to try to

       remedy those issues. Therefore, the trial court did not err by finding that DCS

       proved by clear and convincing evidence that there is a reasonable probability




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1041 | October 16, 2020   Page 9 of 10
       that the conditions resulting in the Children’s removal and continued placement

       outside of her care and custody will not be remedied. 5


[14]   The judgment of the trial court is affirmed.


       Bailey, J., and Vaidik, J., concur.




       5
         Mother also argues that the trial court erred by finding that a continuation of the parent-child relationship
       poses a threat to the well-being of the Children. As the statutory elements are phrased in the disjunctive and
       we have already found the first prong met, we need not and will not discuss the second. I.C. § 31-35-2-
       4(b)(2)(B). To the extent that Mother argues that DCS failed to meet the third prong—that the Children had
       twice been adjudicated CHINS in the past—DCS did not seek to terminate, and the trial court did not order
       termination, on the basis of this prong.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1041 | October 16, 2020                  Page 10 of 10